                                                                                        ____ FILED ___ ENTERED
                                                                                        ____ LOGGED _____ RECEIVED

                                                                                       1:42 pm, Jun 25 2020
                                                                                        AT BALTIMORE
                       IN THE UNITED STATES DISTRICT COURT                              CLERK, U.S. DISTRICRT COURT
                          FOR THE DISTRICT OF MARYLAND                                  DISTRICT OF MARYLAND
                                                                                            TTS
                                                                                        BY ______________Deputy

 IN THE MATTER OF THE                              *
 APPLICATIONS OF THE UNITED                        *
 STATES OF AMERICA FOR                             *
 WARRANTS AUTHORIZING:                             *
                                                         Case No. TMD-19-3738
                                                   *
 THE SEARCH OF INFORMATION                         *
 ASSOCIATED WITH TARGET                            *
                                                         Case No. TMD-19-3739
 EMAIL-1, FURTHER IDENTIFIED IN                    *
 ATTACHMENT A-1                                    *
                                                   *
                                                         FILED UNDER SEAL
 THE SEARCH OF INFORMATION                         *
 ASSOCIATED WITH TARGET                            *
 EMAIL-2, FURTHER IDENTIFIED IN                    *
 ATTACHMENT B-1                                    *
                                               *******

                  MOTION FOR PARTIAL UNSEALING OF
       CERTAIN SEARCH WARRANT MATERIALS FOR LIMITED PURPOSE

       The United States of America by and through its attorneys, Robert K. Hur, United States

Attorney for the District of Maryland, and Dana J. Brusca, Assistant United States Attorney for

said District, hereby moves this Court in the above-captioned matters to unseal the Search

Warrants, Search Warrant Applications, and any Attachments thereto (together, the “Materials”)

for the limited purpose of providing these Materials (or, in the Government’s discretion, redacted

versions of these Materials) to the users of Target Email-1 and Target-Email 2, and their respective

legal counsel.

       Although investigation is ongoing, the information obtained pursuant to execution of the

above-captioned warrants are believed to contain potentially privileged information. The

Government needs to have the ability to share the Materials, or redacted versions thereof, with the

users of Target Email-1 and Target-Email 2 in discussions regarding a protocol for review of the

items seized. However, as to all others, the Government requests the Materials remain sealed.

       The Government further requests that the Affidavit in support of the Search Warrants and

this motion and order remain sealed as to all parties.
       WHEREFORE, it is respectfully requested that the Government’s Motion for Partial

Unsealing of Certain Search Warrant Materials for Limited Purpose be granted, and that this

Motion and the Court’s Order hereon remain sealed.



                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney




                                             Dana J. Brusca
                                             Assistant United States Attorney


It is so ORDERED, this   25    day of June, 2020.



                                             Thomas M. DiGirolamo
                                             United States Magistrate Judge
